The judgment of the court (King, J. absent,) was pronounced by
Rost, J.
The mother and natural tutrix of the minor children of the late Toussaint Mossy, applied to the court for leave to substitute a special mortgage to the legal mortgage existing on her property in then- favor, and filed an account liquidating their rights, in which she deducts from the assets of the community the sum of $7,720, brought by her in marriage. She prayed for its homologation. This prayer was opposed by the under-tutor of the minors, upon the ground that, by the marriage contract between the deceased and his wife, the property brought by the latter in marriage became a part of the community, and that the whole assets ought to be equally divided between the tutrix and her children. This appeal is taken from the judgment of the District court sustaining that opposition.
This case turns upon the correct interpretation of the following articles of the marriage contract:
Art. 1. Les futur époux seront uns et eommuns en tous biens, meubles et immeubles, acquéts et conquéts immeubles, qu’ils peuvent maintenantposséder, ou pourront posséder & l’avenir, &c.
Art. 3. Les Mens de la demoiselle future consistent: 1°. en une somme de six cents piastres, provenant d’une donation qui Iui fut faite par Mr. Jean Marie Armant et Mme. Félicité Lupin, son épouse, grand-pére et grand-mere de la demoiselle future; 2o. et en son trousseau de la valeur de mille piastres, ainsi que le recconnait le sieur futur, qui consent d’en demeurer chargé par le seul fait du marriage.”
Art. 4. Les sieur et dame Armant, pére et mere de la demoiselle future, constituent en dot, conjointement et par moitié, en avancement de leurs successions futuros, á. Melle. Jeanne Eliza Armant, leur filie, quil’ accepte, et dont le sieur futur se fait charge, payée qu’elle soil: 18. une somme de six mille piastre's' qu’ils s’obligent et promettent de payer aux futurs époux, savoir: trois millo piastres dans le courant du mois de juillet proehain, et trois mille piastres dans le courant du mois de jnillet de l’année prochaine, mil huit cent vingt neuf; 2a. et douze couverts d’argent, cuilleres á soupe et á íagoüt, aussi d’argent, estimes par' Ies parties a la somme de cent vingt piastres, le tout.
The fifth article then privides that: Tous les biens ci-dessus constatés entreront dans la communauté sus-établie, et en feront partie á compter du jour de la benédiction nuptiale; et tous Ies autres biens qui pourront éeheoir et appartenir' par la suite aux futurs époux, soit par' succession, donations, legs ou autres«vantages quelconques, seront et demeureront propres á chacun d’eux, de cóté et ligne.”
We consider that the property brought into the community by the parties was that, which they owned at the date of the marriage contract. The property which the appellant possessed and owned at that time, consisted only of the property described in the third article of the contract. The dowry settled upon her By her parents, and to be paid in one and two years, was not her property until aftei' the marriage had taken place. G. C. 1733.
The fifth article provides that, all the property previously enumerated shall 'fall into the community. This, we conceive, refers exclusively to the property enumerated in the third article. Any other interpretation would lead to tire absurd result of throwing into the community a sum of money given to the wife, on *339the express condition that it should be dotal, andwhichthe husbandhas acknowledged to have received as such.
Under the decision of the Supreme Court, in the case of Fabre et al. v. Sparks, 12 Rob. 31, the property described in the third article of the contract must be considered as part of the assets of the community. But the appellant is entitled to deduct from the total amount of those assets her dowry, amounting to §6,120.
It is, therefore, ordered that the judgment in this case be reversed. It is further ordered that the opposition of the under-tutor be sustained, for the sum of §1,600, mentioned in the third article of the marriage contract between the tutrix and her husband. It is further ordered that the remainder of the opposition be overruled, and that the account of tutorship be rendered in conformity with this opinion ; the costs of the opposition to be paid by the tutrix, and those of this appeal by the minors.